Case 1:98-cr-00778-DLC Document 240 Filed 06/11/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
98cr778 (DLC)
-y-
ORDER

 

CHARLES MICHAEL KEE,

Defendant.

DENISE COTE, District Judge:

Having received Charles Michael Kee’s letter of June 8, it
is hereby

ORDERED that the resentencing proceeding, currently
scheduled for June 25, 2021, is adjourned to September 16, 2021
at 10 am.

If IS FURTHER ORDERED that any defense submission regarding
resentencing shall be due September 2 and the Government’s reply
shall be due September 9.

IT IS FURTHER ORDERED that the resentencing shall occur in
person, in Courtroom 18B, 500 Pearl Street.

Dated: New York, New York
June 10, 2021

Lath

NISE COTE
United States District Judge

!

 
